Citation Nr: 0106089	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-01 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1972 to 
December 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in October 1999 by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in November 1999, a statement of the case was issued 
in December 1999, and a substantive appeal was date-stamped 
as received in January 2000.  

The Board notes that the veteran also initiated and completed 
an appeal from a September 1998 rating decision which denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  However, in June 1999 the veteran withdrew 
his appeal as to that issue. 

The Board further notes that although the veteran requested a 
Board hearing at the RO (Travel Board hearing) in his January 
2000 substantive appeal, in April 2000 the veteran withdrew 
his request for a Travel Board hearing.  The Board also takes 
note that in April 2000, the veteran submitted a written 
waiver of RO consideration of newly submitted evidence.  


FINDING OF FACT

Schizophrenia was not manifested during the veteran's active 
military service or within one year of discharge from 
service, nor is schizophrenia otherwise related to his 
military service. 


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309  (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
psychoses, to a degree of 10 percent or more within one year 
from separation from service, such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At this point the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation, among other things, deletes the well-grounded 
claim requirement and provides for VA assistance to claimants 
under certain circumstances.  However, the law also provides 
that such assistance is not required to a claimant if no 
reasonable possibility exists that such assistance would aid 
in sustaining the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
After reviewing the claims file, which includes the veteran's 
available service medical records, VA medical records, and 
the veteran's variously dated written statements, the Board 
finds that no further action is necessary to meet the 
statutory assistance to the veteran, and that the evidence of 
record allows for equitable review of these issues.  It 
appears that all pertinent evidence identified by the veteran 
has been obtained.

Turning to the evidence, the veteran's service medical 
records do not document any inservice complaints, symptoms or 
treatment for psychiatric disability.  Significantly, the 
veteran's October 1975 separation examination report reveals 
that the veteran's psychiatric status was clinically 
evaluated as normal. 

The relevant post-service medical records begin with a March 
1986 clinical record from a VA alcoholism treatment center, 
which recited the veteran's problems due to alcohol abuse.  
An August 1988 VA hospital discharge summary recounts the 
veteran's history of alcohol abuse; the diagnoses included 
alcohol dependence and mixed substance abuse.  A May 1990 VA 
consultation record notes that the veteran was interviewed 
and administered psychological testing; the impression was 
schizoid personality with paranoid traits.  A June 1990 VA 
discharge summary explains that the veteran underwent alcohol 
detoxification; the diagnoses included alcohol dependence, a 
history of polysubstance abuse, and schizoid personality 
disorder. 

A February 1993 VA psychiatric examination report notes that 
veteran notes a history of alcohol abuse, and current 
psychiatric complaints and symptoms were reported.  The 
diagnosis was paranoid schizophrenia.

Undated documents from the Social Security Administration 
(SSA) show that the veteran was considered to suffer from 
severe impairment due to substance addiction disorder with 
related schizophrenia, affective disorder, and a personality 
disorder.  It was noted that the alleged date of onset of the 
disability was in December 1989.

A September 1993 VA hospital discharge summary notes the 
veteran's psychiatric history of paranoid schizophrenia, as 
well as alcohol abuse and drug abuse.  The diagnoses include 
paranoid schizophrenia and alcohol dependence.  VA mental 
health clinical records for the period November 1993 and to 
January 1994 show that the veteran was diagnosed with bipolar 
disorder and a history of alcohol dependence.  

A November 1994 VA mental health clinical record assessed the 
veteran with paranoid schizophrenia and alcohol abuse.  A 
later November 1994 VA psychiatric examination report notes 
that the veteran stated he displayed antisocial behavior 
during military service.  The diagnoses included paranoid 
schizophrenia, alcohol abuse, and antisocial traits.   

VA psychiatric clinic records for the period August 1996 to 
December 1997 show that the veteran was regularly followed 
with regard to his psychiatric symptoms.  An October 1997 VA 
hospital discharge summary notes the veteran's history of 
schizoaffective disorder, depression, and alcohol abuse.  
While hospitalized the veteran received therapy and 
medication.  The diagnoses included the following:  
schizoaffective disorder, depressed; substance abuse, in 
remission; history of major depression with psychotic 
features. 

A February 1998 VA psychiatric note included an interview 
with the veteran, and psychological tests were apparently 
administered.  The diagnostic impression was personality 
disorder, not otherwise specified, with schizotypal and 
paranoid features.

An April 1998 VA psychiatric examination report recounted 
some of the veteran's psychiatric history and detailed his 
complaints and symptoms.  The diagnoses included the 
following:  schizoaffective disorder with depression; 
substance abuse in remission; PTSD; personality disorder.  

Upon review of the medical evidence of record and the 
relevant laws and regulations, the Board concludes that 
entitlement to service connection for schizophrenia must be 
denied.  The Board initially observes that as there is no 
evidence that any psychiatric disorder was manifested during 
service.  Moreover, there is no evidence that a psychosis was 
manifested within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309.  

Further, the Board observes that none of the medical evidence 
showing that the veteran currently suffers from schizophrenia 
suggests a relationship to service.  The veteran's contention 
that his schizophrenia began during service has been 
considered.  However, the service medical records do not 
document any psychiatric complaints or findings.  
Significantly, at the time of discharge examination in 
October 1975, his psychiatric status was clinically evaluated 
as normal.  Moreover, the record is devoid of any indication 
that the veteran complained of, was diagnosed with, or 
treated for a psychiatric disorder during service or until a 
number of years after service.  The Board also notes that in 
connection with the veteran's Social Security claim it was 
apparently alleged that his psychiatric disability had its 
onset in December 1989.  While not determinative in itself, 
the Board also finds it of some significance that the veteran 
did not refer to any psychiatric disorder at the time he 
filed a claim of service connection for hearing loss in 
February 1986. 

Based on the record, the Board is compelled to find that the 
preponderance of the evidence is against the veteran's claim.  
Under these circumstances, the Board finds that there is no 
reasonable possibility that further development to obtain a 
medical opinion would result in a different outcome.  Any 
such opinion based on the evidence of record in this case 
which shows no psychiatric symptoms during service and the 
first manifestation of schizophrenia many years after service 
would, in the Board's view, be purely speculative.  
Accordingly, no action to obtain an opinion is required 
pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000. 

In reaching this decision, the Board has also considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107), but finds that service 
connection for schizophrenia must be denied as a state of 
equipoise of the positive evidence and the negative evidence 
does not exist. 



ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

